Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 1 of 14
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  BROWARD DIVISION


                                              Case No.:
YORIEL AMPARO
TEVIN BURKS
JASMINE FUENTES,
Plaintiffs,
v.
CLASSICA CRUISE OPERATOR
LTD., INC., a Foreign Profit
Corporation,
Defendant(s).
_____________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, YORIEL AMPARO, TEVIN BURKS and JASMINE FUENTES, by and

through undersigned counsel, hereby files this Complaint and Demand for Jury Trial and sues

Defendant, CLASSICA CRUISE OPERATOR LTD., INC. (hereinafter referred to as

“CLASSICA” or “Defendant”), and alleges as follows.

                                PRELIMINARY ALLEGATIONS

1. This is an action seeking damages in excess of seventy-five thousand dollars ($75,000.00)

exclusive of interest, costs and attorney’s fees.


2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. section 1333. Further, this

matter is being filed in the United States District Court for the Southern District of Florida located

in Broward County, Florida, as required by the forum-selection clause contained within the ticket

contract issued by the Defendant. Upon knowledge and belief, CLASSICA is in possession of a

copy of the subject ticket contract.


3. At all times material hereto, YORIEL AMPARO, resided in the Borough of the Bronx, New

York City, New York, is a citizen of the United States and at all times was suri juris.

4. At all times material hereto, TEVIN BURKS, resided in the Borough of the Bronx, New York
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 2 of 14
City, New York, is a citizen of the United States and at all times was suri juris.

5. At all times material hereto, JASMINE FUENTES, resided in the Borough of the Bronx, New

York, New York, is a citizen of the United States and at all times was suri juris.

6. At all times material hereto, Defendant, CLASSICA, is a foreign profit corporation

incorporated in the Bahamas, has a principal place of business in New York, and is authorized to

do and does transact business in Florida.


7. CLASSICA, at all times material hereto, personally or through an agent:


a. Operated, conducted, engaged in or carried on a business venture in this state and/or county or

had an office and/or agency in this state and/or county;


b. Was engaged in substantial activity within this state; and/or


c. Operated vessels in the waters of this state; and/or

d. Committed one or more of the acts stated in Florida Statutes, §§ 48.081, 48.181, or 48.193;

and/or


e. The acts of Defendant set out in this Complaint occurred in whole or in part in this county

and/or state; and/or


f. The Defendant was engaged in the business of providing to the public and to the Plaintiffs in

particular, for compensation, vacation cruises aboard the vessel, Grand Classica.

  
8. At all times material hereto, CLASSICA owned, operated, maintained, managed and/or

controlled the cruise ship Grand Classica.

9. CLASSICA is vicariously liable for the acts and/or omissions of its employees, agents,

servants, and/or independent contractors through the doctrine of respondeat superior.

10. The causes of action asserted in this Complaint arise under the General Maritime Law of the
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 3 of 14
United States.

11. All conditions precedent for filing and maintaining this action have been fulfilled, have been

waived, or do not apply.

                           ALLEGATIONS COMMON TO ALL COUNTS

12. The incident which is the subject of this action occurred on or about May 7, 2019, aboard the

Defendant’s ship, the Grand Classica, while in navigable waters.

13. At the time of the incident Plaintiffs occupied the status of a fare-paying passenger aboard the

Grand Classica.

14. At all times material hereto, CLASSICA owned, operated, managed, maintained, and/or

controlled the cruise vessel Grand Classica.

15. FUENTES, BURKS and AMPARO purchased tickets as passengers on the Grand Classica for

a vacation cruise that boarded in Fort Lauderdale, Florida with a destination of Grand Bahama

Island in the Bahamas.

16. FUENTES, BURKS and AMPARO and a friend named Desire Hill boarded the ship and

went to their cabins to unpack and unwind.

17. Subsequently, FUENTES, BURKS, AMPARO and Desire Hill decided to go on deck to find

something to eat. They decided to order food at a ship diner called Bar and Grill.

18. The group found the service to be sub-standard and asked to see a supervisor because one of

the waitresses insulted one of the group.

19. Instead of a supervisor coming to attend to the plaintiff’s complaints, four security guards

came to the plaintiffs table and told the plaintiffs to follow them. The security guards escorted

them to the manager’s desk. The manager on duty was not present and the security was told by

other ship personnel to escort the plaintiffs to their rooms.

20. The plaintiffs along with Desire Hill and another couple that the group had befriended, all

went to FUENTES cabin. The group played cards and began to enjoy their vacation.
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 4 of 14
21. Subsequently there was a banging at the cabin door. Before the door could be answered by the

group, security guards for the ship burst into the room without being allowed entrance or being

granted permission to enter.

22. The security guards stated that they were receiving noise complaints. The group responded

that they were not playing loud music and asked the guards to leave. AMPARO then took out his

phone and began to record the guards.

23. One of the guards then demanded that AMAPARO stop filming them. When AMPARO did

not stop filming one of the guards lunged at AMPARO and punched him in the face.

24. Another guard picked up a chair and flung it at BURKS and another guard took a chair and hit

AMPARO.

25. FUENTES tried to intervene and she was punched in the face more than once. The guards

continued to beat BURKS and AMAPRO with fists and chairs. AMPARO and BURKS were able

to push the guards out the room and closed the door.

26. AMPARO, BURKS and FUENTES were injured by the guard’s attack on them and wanted

no further confrontation with the security guards. They told the guards that they would come out

the cabin and surrender to them in order to end the current standoff.

27. Once the plaintiffs opened the cabin door, the guards handcuffed BURKS and AMPARO

behind their backs. When the guards secured AMPARO and BURKS they began beating them

while AMPARO and BURKS were handcuffed behind their backs. FUENTES tried to intervene

to stop the guards and was again punched in the face. BURKS was knocked unconscious.

28. The security guards subdued FUENTES and began to search her in an inappropriate manner

in the hallway. The male security guards grabbed her in her breast and vaginal area pretending to

search her but in fact were sexually assaulting her.

29. Then AMPARO, BURKS and FUENTES were taken to a laundry room with two beds in it.

The guards began to re-search the plaintiffs. This search was more vigorous then before and
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 5 of 14
FUENTES was again groped in the breast and vaginal area. FUENTES began to have an anxiety

attack and she fainted.

30. The security guards chained BURKS and AMPARO to a post in the room and their feet were

shackled. BURKS regained consciousness chained in this room with AMPARO. Both BURKS

and AMPARO could not move. A security officer and a person plaintiffs believe was the captain,

came into the room and told AMPARO and BURKS that they would be held in that room until

they reached the Bahamas.

31. BURKS and AMPARO were given no food for the entire journey to Grand Bahama. They

were also not allowed to use the rest room and were forced to urinate on themselves. BURKS and

AMPARO believe they were shackled in that manner for approximately 12 hours against their

will.

32. During the 12-hour detention, security guards would come in the room and randomly beat

AMPARO and BURKS. The person who plaintiffs believe was the ship’s captain came in the

room and told AMPARO and BURKS that they were “racist American pigs” that think they are

better than everyone and that he was going to report them to the FBI.

33. After FUENTES fainted she was taken to a sick bay. She regained consciousness in the sick

bay in a hospital bed.

34. FUENTES was escorted by security to a room that had a security guard in front. FUENTES

asked why the guard was in front of her door and was told that she and her friends had assaulted a

guard.

35. FUENTES was then escorted to her room and was told that AMPARO and BURKS had been

arrested. Ship security, against her will, prevented FUENTES from leaving the room. FUENTES

looked for her belongings including her phone and money and found none of her belongings were

in her cabin where she left them.

36. Approximately two hours later, a Bahamian official came to her cabin with three security
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 6 of 14
of being escorted to AMPARO and BURKS, FUENTES was taken to a room much smaller then

her cabin where she was forced to remain. All of FUENTES requests to see her friends and to get

her phone back were denied.

37. BURKS and AMPARO remained shackled until the ship docked in the Bahamas. Once there

a Bahamian official interviewed BURKS and AMPARO. The Bahamian official ordered the ship

security to place BURKS and AMPARO in a more humane situation.

38. CLASSICA security tried to get the Bahamas authorities to charge AMPARO, BURKS, and

FUENTES with crimes. The Bahamian officials refused to do so.

39. AMPARO and BURKS were then moved from the room where they were shackled to a room

next to FUENTES. At that point the shackles were removed from AMPARO and BURKS.

40. Although, BURKS and AMPARO were in a room next to FUENTES they were unable to

have contact. FUENTES began to once again have an anxiety attack and asked if she could speak

to the captain. The captain arrived and told FUENTES that when they docked he would be

reporting them to the FBI. The captain did allow FUENTES to be in a room with AMPARO to

relieve her anxiety.

41. Once the boat docked in Florida BURKS, AMPARO and FUENTES were handcuffed and

escorted to customs officials in front of the cruise ship passengers. The customs officials were

given a false narrative by CLASSICA that it was plaintiffs that attacked the guards. CLASSICA

employees were attempting to get U.S officials to criminally charge the plaintiffs for crimes

committed against plaintiffs.

42. CLASSICA actively tried to cover up the assault, false imprisonment and battery of plaintiffs

by falsely claiming that plaintiffs attacked ship security.

43. After the U.S. officials investigated the false complaints being made against plaintiffs, the

plaintiffs were released.
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 7 of 14
44. The plaintiff’s belongings were brought to them in bags. Upon searching through their

belonging FUENTES discovered that $1,000.00 in cash was missing from her wallet; her promise

ring was missing; and her gold diamond name chain was missing.

45. AMPARO discovered that he was missing $5,000.00 in cash; his Rolex watch; and an 18

karat gold chain.

46. CLASSICA employees stole the aforementioned items from the plaintiffs. The plaintiffs

reported this to the officials at the dock and was told to handle it in another manner.

47. Once off the ship the plaintiffs called CLASSICA to complain about their treatment and the

theft of their items. CLASSICA customer service left them on hold and did not respond to their

concerns.

                COUNT I SEXUAL ASSAULT & BATTERY ON BEHALF OF

                                FUENTES AGAINST CLASSICA

48. Plaintiff repeats and reiterates the allegations contained in paragraphs 12-47 above as if fully

set forth herein.

49. On or about May 7, 2019, FUENTES was sexually assaulted and battered by CLASSICA

security employees, servants or contractors who deliberately battered the private areas of

FUENTES.

50. The sexual battery occurred during the contractual period of plaintiff’s passenger ticket and

occurred while CLASSICA security employees were acting within the scope of their employment

or performing their duties or responsibilities as a member of CLASSICA’s crew.

51. FUENTES never consented to being sexually assaulted or battered or otherwise injured by

CLASSICA’s crew.

52. As crew members of CLASSICA the security employees owed a duty to FUENTES to protect

and care for her safety. Instead, CLASSICA employees, deliberately, knowingly and intentionally

breached this duty by sexually assaulting and or battering FUENTES.
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 8 of 14
53. CLASSICA is responsible for and are strictly or vicariously liable for the acts or conduct of

their respective employees, contractors, servants and or agents including the security personnel

that committed the sexual assault and or battery.

54. As a direct and proximate result of the acts or conduct of defendants, their respective

employees, agents, and/or servants, the plaintiff sustained personal and psychological injuries to

her mind and body, many of which are permanent and continuing in nature; she has incurred great

mental and physical pain and suffering, personal inconvenience, loss of the capacity for the

enjoyment of life, humiliation and embarrassment; and she has incurred medical expenses for the

care and treatment of her injuries, many of which are permanent and continuing in nature.

       WHEREFORE, Plaintiffs respectfully requests this Court to award:

              A. Compensatory damages;

              B. Pain and suffering;

              C. Actual damages;

              D. Punitive damages;

              D. Award such other and further relief as this Honorable Court deems just and

              necessary.

                COUNT II BATTERY ON BEHALF OF AMPARO, BURKS &

                               FUENTES AGAINST CLASSICA

55. Plaintiff repeats and reiterates the allegations contained in paragraphs 12-47 above as if fully

set forth herein.

56. On or about May 7, 2019, AMPARO, BURKS & FUENTES, were beaten, kicked, punched

and battered by CLASSICA crew members, security employees, servants, staff or contractors.

57. The battery of plaintiffs by CLASSICA crewmembers occurred during the contractual period

of plaintiffs’ passenger ticket, and/or occurred while the crew members/security personnel were

acting within the scope of their employment or performing their duties and responsibilities as a
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 9 of 14
58. Plaintiffs never consented to being punched, kicked, battered and/or otherwise injured by

defendant’s crew members/security personnel.

59. As crew members/security personnel of CLASSICA, they owed a duty to protect and care for

plaintiffs safety. They instead deliberately, knowingly and intentionally breached this duty by

assaulting and battering the plaintiffs.

60. Defendant CLASSICA is responsible for and /or strictly or vicariously liable for the acts or

conduct of their respective employees, servants, contractors and/or agents, including

CLASSICA’s security staff and crew members.

       WHEREFORE, Plaintiffs respectfully requests this Court to award:

              A. Compensatory damages;

              B. Pain and suffering;

              C. Actual damages;

              D. Punitive damages;

              D. Award such other and further relief as this Honorable Court deems just and

              necessary.

      COUNT III FALSE IMPRISONMENT ON BEHALF OF AMPARO, BURKS &

                                FUENTES AGAINST CLASSICA

61. Plaintiff repeats and reiterates the allegations contained in paragraphs 12-47 above as if fully

set forth herein.

62. On or about May 7, 2019, plaintiffs were forced to stay in cabins and/or laundry rooms

against their will by CLASSICA security personnel, crew members, servants or contractors.

63. Plaintiffs were falsely accused of committing a battery against CLASSICA employees and

said employees restricted the movement of AMPARO & BURKS by chaining them hand and foot

in a laundry room and refusing them food and the basic necessities such as access to a bathroom.

After being released from the laundry room AMPARO & BURKS were detained in a cabin
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 10 of 14
64. FUENTES was kept in a cabin with security personnel restricting her movement and not

allowing her to move freely in the ship against her will.

65. This detention of the plaintiffs physically deprived them of their freedom and liberty and

restrained them in their movements.

66. The Plaintiffs did not consent to the aforementioned actions of CLASSICA crewmembers,

employees, security personnel, contractors and/or servants and these actions were against the will

of the Plaintiffs.

67. The crew members’ restraint of plaintiffs, was unlawful and unreasonable in that it was not

based upon lawfully issued process of Court or law and CLASSICA had no valid basis to detain the

plaintiffs.

       WHEREFORE, Plaintiffs respectfully requests this Court to award:

               A. Compensatory damages;

               B. Pain and suffering;

               C. Actual damages;

               D. Punitive damages;

               E. Award such other and further relief as this Honorable Court deems just and

               necessary


  COUNT IV INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS ON BEHALF

                     OF AMPARO, BURKS &FUENTES AGAINST CLASSICA

68. Plaintiff repeats and reiterates the allegations contained in paragraphs 12-47 above as if fully

set forth herein.

69. On or about May 7, 2019, the plaintiffs were battered, beaten, handcuffed, chained and in the

case of FUENTES, sexually assaulted by crew members, security personnel, servants, contractors

or employees of CLASSICA.
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 11 of 14
70. The aforementioned intentional batteries and assaults occurred during the contractual period of

plaintiffs’ passenger ticket, and/or occurred while defendant CLASSICA crew members, security

personnel, servants, contractors or employees were acting within the scope of their employment or

performing their duties and responsibilities as a member of the vessel’s crew.

71. Plaintiffs never consented to being battered, beaten, handcuffed, chained or sexually assaulted

by defendant CLASSICA’s employees, crew members, security personnel, servants, contractors or

employees.

72. In beating, battering, handcuffing, chaining or sexually assaulting plaintiffs, CLASSICA’s

employees, crew members, security personnel, servants, or contractors engaged in intentional or

reckless behavior that was extreme, shocking and outrageous.

73. Defendant CLASSICA is responsible for and /or strictly or vicariously liable for the acts or

conduct of their respective employees, servants contractors and/or agents, including CLASSICA’s

security staff and crew members.

74. As a direct and proximate result of the acts or conduct of defendant, their respective

employees, agents, contractors and/or servants, the plaintiffs sustained physical and psychological

injuries to their mind and body, many of which are permanent and continuing in nature; they have

incurred great mental and physical pain and suffering, personal inconvenience, loss of the capacity

for the enjoyment of life, humiliation and embarrassment; and they have incurred medical

expenses for the care and treatment of their injuries, many of which are permanent and continuing

in nature.

       WHEREFORE, Plaintiffs respectfully requests this Court to award:

              A. Compensatory damages;

              B. Pain and suffering;

              C. Actual damages;

              D. Punitive damages;
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 12 of 14
               necessary.



 COUNT V NEGLIGENCE ON BEHALF OF AMPARO, BURKS &FUENTES AGAINST

                                            CLASSICA



75.    Plaintiff repeats and reiterates the allegations contained in paragraphs 12-47 above as if

fully set forth herein.

76. Defendant CLASSICA owed duties of care to the plaintiffs as passengers of

CLASSICA.

77. CLASSICA breached such duties and were negligent insofar as they respectively

failed to exercise reasonable care under the circumstances in the following particulars:

       a. In failing to properly control, supervise, restrict and/or direct its employee’s

servants and/or agents, or security personnel.

       b. In failing to provide property security measures and/or personnel for the

protection of its passengers, including the plaintiffs.

       c. in failing to take reasonable precautions and safety measures for the safety of its

passengers.

       d. in failing to exercise the necessary and reasonable care owed to its passengers for

the sexual assaults, assaults and batteries that could be committed by its own security staff.

       e. in failing to warn plaintiffs or any other passengers of the threat or danger of

sexual assault, assault and batteries by CLASSICA’s own employees or security staff.

       f. CLASSICA was obligated to warn the plaintiffs of such real and potential dangers

and threats to their safety during the subject cruise.

       g. in failing to enforce cruise line industry and/or their respective internal policies
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 13 of 14

and/or guidelines regarding the assault and battery of passengers by its own employees.

78.    As a direct and proximate result of aforementioned negligent acts or conduct of the

defendant CLASSICA, the plaintiffs have suffered physical pain and suffering, mental

anguish, personal inconvenience, loss of the capacity for the enjoyment of life humiliation

and embarrassment. Plaintiff has also incurred medical expenses for the care and treatment

of their injuries, many of which injuries are permanent or continuing in nature.



       WHEREFORE, Plaintiffs respectfully requests this Court to award:

               A. Compensatory damages;

               B. Pain and suffering;

               C. Actual damages;

               D. Punitive damages;

               D. Award such other and further relief as this Honorable Court deems just and

               necessary.



      COUNT VI CIVIL THEFT ON BEHALF OF AMPARO &FUENTES AGAINST

                                            CLASSICA



79.    Plaintiff repeats and reiterates the allegations contained in paragraphs 12-47 above as if

fully set forth herein.

80.    On or about May 7, 2019, members, employees, servants, and/or contractors of defendant

CLASSICA, knowingly procured and stole the personal property of AMPARO and FUENTES

without their consent, by taking and exercising control over the personal property of AMPARO

and FUENTES.
Case 0:20-cv-60896-RAR Document 1 Entered on FLSD Docket 05/03/2020 Page 14 of 14
81.    The security personnel procured and did not return a Rolex watch worth approximately

$7,000.00; a gold chain worth approximately $5,000.00 and $5,000.00 in cash from AMPARO.

82.    The security personnel procured and did not return a gold chain worth approximately

$700.00; a promise ring worth approximately $700.00 and cash of $1,000.00 from FUENTES.

83.    The security personnel obtained the personal property of AMPARO and FUENTES in

violation of Florida Statutes 772.11 and 812.014(a) with intent to personally profit from the

property of AMPARO and FUENTES in violation of Florida law.

       WHEREFORE, Plaintiffs respectfully requests this Court to award:

              A. Compensatory damages;

              B. Actual damages;

              D. Treble damages pursuant to F.S. 772.11;

              D. Award such other and further relief as this Honorable Court deems just and

              necessary.

              Plaintiffs demand trial by jury on all issues so triable.




                                          Respectfully Submitted,

                                          s/Gregory A. Samms, Esq.
                                          Gregory A. Samms, Esq.
                                          Florida Bar No. 438863
                                          113 Almeria Avenue
                                          Coral Gables, Florida
                                          (786) 953-5802 phone
                                          (786) 513-3191 fax
                                          sammslaw@gmail.com       	  
